Citation Nr: 1204963	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine osteoarthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right lateral 5th toe parasthesia, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for left testicle nodule.

5.  Entitlement to service connection for skin disorder of the pubis region.

6.  Entitlement to service connection for bilateral foot pain.

7.  Entitlement to service connection for a gastrointestinal disorder claimed as frequent indigestion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1962 to September 1982.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2011, the appellant testified before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the transcript is associated with the claims folder.

At the June 2011 hearing, the appellant argued that he had previously submitted all appropriate paperwork to perfect an appeal as to the issue of entitlement to a clothing allowance.  In September 2011, VA received a copy of VA Form 9 dated June 3, 2010, which had no VA date stamp.  The issue of entitlement to a clothing allowance is referred to the Agency of Original Jurisdiction (AOJ) for consideration of whether a timely substantive appeal was received for the claim of entitlement to a clothing allowance. 

At the June 2011 hearing, the appellant further indicated that he sought consideration of entitlement to an increased rating for sinusitis, currently rated as 10 percent disabling.  It is noted that the appellant filed a notice of disagreement with an August 2008 rating decision, which continued a noncompensable rating for sinusitis; thereafter, in January 2010, the AOJ granted a 10 percent rating for sinusitis and issued to the Veteran a Statement of the Case also dated in January 2010.  The appellant was notified of his right to appeal.  However, VA received no substantive appeal in regards to this claim.  The January 2010 rating decision became final.  In view of the June 2011 testimony before the undersigned VLJ, the Board finds that Veteran has raised the issue of entitlement to an increased rating for sinusitis, currently rated as 10 percent disabling-sworn testimony was provided on that matter.  As the issue of entitlement to an increased rating for sinusitis has been raised by the record, but not adjudicated by the AOJ, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for lumbar spine osteoarthritis and for right lateral 5th toe parasthesia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifested in service or within the initial post separation year.

2.  Left testicle nodule is not attributable to service.

3.  A skin disorder of the pubis region is not attributable to service.

4.  A bilateral foot disability due to disease or injury incurred in service is not currently shown.

5.  A gastrointestinal disorder attributable to service is not shown.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A left testicular nodule disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A chronic skin disability of pubis region was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  A bilateral foot disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  A gastrointestinal disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to VCCA notice as it came out of legislation titled the Veterans Claims Assistance Act of 2000 (VCAA).  Codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In this case, in April 2006, the RO sent to the appellant a VCAA letter that essentially complied with statutory notice requirements.  Therein, VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  VA further notified him of how VA determines disability ratings and effective dates.  VA provided this notice prior to the initial adverse determination from which this appeal arises.

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

Therefore, the Board finds that VA has met its duty to notify.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records along with VA and private medical records.  All these records have been associated with the claims file.  Furthermore, VA afforded the appellant a medical examination in May 2006, which the Board finds is adequate for the purpose of deciding the claims herein considered.   Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Also, VA provided the appellant the opportunity to have a hearing.  The appellant testified before the undersigned VLJ in June 2011.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria for Service Connection

Initially, the Board notes the appellant does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra., 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows:  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at footnote 4.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

The Board notes that some of the appellant's service treatment records are missing.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).
The Board has thoroughly reviewed all the evidence in the appellant's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Hypertension 

The appellant seeks service connection for hypertension.  In sworn testimony, the appellant argued that he had elevated blood pressure readings in service. Specifically, the appellant stated that he had a blood pressure reading above 140 and that he knew enough to know that this meant he had hypertension.  However, he denied receiving medication for hypertension in service and service treatment records show no treatment or diagnosis for hypertension.  On service retirement examination in 1982, the appellant denied a history of hypertension and clinical findings reflect a blood pressure reading for 110/68.  Hypertension is first documented in VA treatment records dated since 2006.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for hypertension.  Hypertension is not shown in service or within the initial post separation year.  Furthermore, the current diagnosis for hypertension has not been attributed to the appellant's military service.

To the extent that the appellant reports that he had hypertension in service, the Board finds that he is not competent or credible.  First, the appellant is not competent to diagnose hypertension because this is a medical determination based on more than a isolated blood pressure reading, and the appellant lacks the requisite medical expertise to ascertain the existence of hypertension based on what he reports as non-repetitive findings for blood pressure readings above 140/90.  While the Board accepts that the appellant is competent to report the blood pressure findings as told or shown to him, he is not competent to interpret these findings as consistent with a diagnosis for hypertension.  It is noted that for VA purposes hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104.  Therefore, the appellant is not competent to diagnose having had hypertension in service.  

Second, the Board finds that he is not credible with regard to his report of having had hypertension in service because he specifically denied having had hypertension on his medical history during the 1982 retirement examination and there is no medical evidence of hypertension for more than 20 years following service separation.  The Board is faced with more than a mere silent record.  Buchanan supra. (the Board may consider the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997)(in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).

In view of the above, the Board finds that the appellant's allegations of having had hypertension in service have diminished probative value.  The Board assigns greater probative value to the medical evidence first showing hypertension more than 20 years after service, and the the appellant's denial of hypertension contemporaneous with service retirement in 1982.

Accordingly, the weight of the evidence is against the claim for service connection for hypertension.  There is no doubt to resolve.  Gilbert, supra.

Left Testicle Nodule and Skin Disorder

The appellant seeks service connection for a nodule of the left testicle and a skin condition of the pubis region.  In sworn testimony, the appellant argued that these conditions were due to having been treated with an insecticidal cream for body lice in 1964 during service.  The appellant denied any skin rash at the time of his treatment .  He avers that the cream used to treat the lice in service has been associated with cancer.  The appellant testified that he had onset of rash symptoms in 1981 and that, at present, he experiences episodic outbreaks of rash-about once every 5 months, which clears with use of over-the-counter antifungal cream (Lamisil).  He testified that he discovered a left testicular nodule in 1983,which was the size of a BB and later grew to be smaller than an acorn.  He reported that he continues to have an asymptomatic nodule of the left testicle.

Service treatment records show no complaints or treatment related to skin rash or left testicular nodule.  Report of retirement examination dated 1982 reflects normal clinical evaluation of the skin and genitourinary systems.  On the history portion of that examination, the appellant denied having had skin diseases and tumor, growth, or cyst.

Skin rash, diagnosed as tinea cruris, and left testicular nodule are first documented in VA treatment records dated since 2006.  In April 2006, it was noted that left testicular nodule had been stable for 18 years and that the appellant should treat groin fungus with Lamisil.

Having reviewed the evidentiary submissions, the Board finds that the preponderance of the evidence is against service connection for a skin disorder of the pubis region and left testicular nodule.  Neither of these conditions is shown in service or for more than 20 years after service, and these conditions have not been attributed to service to include the appellant's reported use of an insecticidal cream for treatment of body lice.

To the extent that the appellant reports having had a skin rash in service, the Board finds that he is competent to report such symptoms and treatment.  See Layno, supra.  However, the Board finds that the appellant is not credible because he specifically denied having had any skin diseases on his medical history during the 1982 retirement examination, skin evaluation was normal at service retirement examination, and there is no medical evidence of skin disease for more than 20 years following service separation.  Again, the Board is faced with more than a mere silent record.  Buchanan supra.  Therefore, the appellant's statements and testimony have diminished probative value.

To the extent that the appellant reports having a left testicular nodule related to use of an insecticidal cream for treatment of body lice in service, the Board finds that the appellant is not competent.  This is a complex medical issue beyond the ken of the average lay person and is a determination outside of personal observation.  At best, the appellant has a theory, which he has not substantiated with adequate evidence.  See Jandreau and Davidson, supra.

In view of the above, the Board finds that the appellant's allegations of having skin rash and left testicular nodule related to service, to include his treatment for body lice with an insecticidal creame, have diminished probative value.  The Board assigns greater probative value to the medical evidence first showing these conditions more than 20 years after service, and the the appellant's denial of such symptoms on his service retirement in 1982.

Accordingly, the weight of the evidence is against the claim.  There is no doubt to resolve.  Gilbert, supra.

Bilateral Foot Pain

The appellant seeks service connection for bilateral foot pain.  Statements and sworn testimony reflect his belief that bilateral foot pain is related to his service-connected right 5th toe neurological disorder and/or cold exposure in service.

Having carefully reviewed the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral foot pain.  A chronic disability of the feet is not shown in service, and no chronic feet disability attributable to disease or injury incurred in service is currently shown.

Service treatment records show no injury or disease of the feet in service.  Although the appellant reported a history of foot trouble described as occasional foot pain, not serious, on retirement examination dated 1982, clinical evaluation of the feet  was normal.  There are no documented complaints of foot trouble following service discharge until 2006.  Specifically, VA treatment records dated since 2006 reflect findings for chronic feet pain.  These records show no history of foot pain since service.

Report of VA examination dated May 2006 reflects a history of peripheral nerve disorder affecting the feet, causing tingling, numbness, weakness, and pain of the right great toe, ankle joint, and the plantar aspect of the foot.  However, neurological evaluation showed abnormal findings for sensory function of the 5th right toe, diagnosed as paresthesia of the right lateral 5th toe.  There were no other abnormal neurological findings.  It is noted that the appellant is service connected for right 5th toe paresthesia.

In this case, evidence of feet disability has not been presented.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board acknowledges the appellant's reports of feet pain.  However, in this regard, the Board notes that he has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show current disease or injury to account for his current complaints.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  To the extent that the appellant reports that he has feet pain, the Board concludes that underlying disease or injury is not shown.  We again note that the appellant is competent to report claimed symptoms; however, in this case, the medical evidence is negative for the existence of underlying pathology for the complaints.

The Board accepts that the appellant is competent to report symptoms, treatment and injuries.  Layno supra. at 469; see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, here, other than pain, the appellant has not actually reported symptoms, treatment, or any specific injury to the feet.

To the extent that the appellant reports cold injury to the feet, the Board finds that he is not credible because he did not report any cold injury to the feet in service including during his retirement examination when discussing his "foot trouble."  This coupled with the normal evaluation of the feet on service retirement examination in 1982 and the more than 20 years intervening service and the first documented allegations of cold injury weigh against the appellant's credibility in this regard.

To the extent that the appellant relates his bilateral foot pain to his service-connected right 5th toe parasthesia, the Board finds that he is not competent to provide an opinion as this is not a determination susceptible to lay observation and the appellant has no medical expertise.  See Jandreau and Davidson, supra.  Therefore, his opinion has no probative value in this regard.

In the instant case, the more probative evidence of record shows that the appellant does not have a currently diagnosed disability of the feet.  The 2006 VA examination findings show no foot disability apart from the already service connected right 5th toe parasthesias.  Although the appellant is competent to report pain and credible in this regard, the more probative evidence of record-that is, the medical evidence-does not reflect an underlying disability for his report of pain, as discussed above.

Weighing the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral feet pain.  A current disability is not shown and pain alone is not a disability for VA compensation purposes.

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38  U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Gastrointestinal Disorder Claimed as Frequent Indigestion

The appellant seeks service connection for frequent indigestion.  In sworn testimony, the appellant reported onset of indigestion in service related to the food served, and that he now has acid reflux.  He reported that he has not seen a doctor for this problem.  He reported having had acid reflux symptoms for the past 10 to 12 years, self-treated.  The appellant acknowledged that his reflux symptoms post-dated service retirement but argued that the food he ate in service was "instrumental" in his current problem.

Having carefully reviewed the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against service connection for a gastrointestinal disorder to include frequent indigestion.  A chronic gastrointestinal disability-to include indigestion and dyspepsia-is not shown in service, and the current medical assessment for dyspepsia has not been attributed to service.

Service treatment records show no complaints or findings for stomach problems.  Retirement examination in 1982 reflects normal clinical evaluation and the appellant described himself as in good health.  On the history portion of that examination, the appellant denied frequent indigestion and stomach trouble.  The first documented complaints of stomach trouble, dyspepsia, are shown on VA outpatient treatment note dated April 2006, more than 20 years after service retirement.

The Board accepts that the appellant is competent to report his symptoms of indigestion.  Layno, supra.  However, he is not competent to diagnose a gastrointestinal disorder and attribute this disorder to the food he ate in service.  See Jandreau and Davidson, supra.

The Board assigns greater probative value to the medical evidence first showing complaints of dyspepsia more than 20 years after service, and the the appellant's denial of such stomach symptoms on his service retirement in 1982.

Accordingly, the claim is denied.  There is no doubt to resolve.  Gilbert, supra.


ORDER

Service connection for hypertension is denied.

Service connection for left testicle nodule is denied.

Service connection for skin disorder of the pubis region is denied.

Service connection for bilateral foot pain is denied.

Service connection for a gastrointestinal disorder claimed as frequent indigestion is denied.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, although VA afforded the appellant an examination of his low back and right 5th toe disorders in May 2006, the Board finds that the report of VA examination is not sufficiently detailed to so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Furthermore, sworn testimony suggests that the conditions have worsened in the more than 5 years that have elapsed since the appellant's last VA examination.  As such, a new examination is warranted to ascertain the current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the appellant's claims.

2.  Then, the appellant should be scheduled for a VA examination to ascertain the current severity of his service-connected lumbar spine osteoarthritis.  Clinical findings should be reported in detail.  The claims folder should be available for review.

3.  Then, the appellant should be scheduled for a VA examination to ascertain the current severity of his service-connected right 5th toe paresthesia.  Clinical findings should be reported in detail.  The claims folder should be available for review.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  After the development requested above has been completed to the extent possible, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if any, should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


